                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                                    Case No. 8:11-cr-43-T-33AEP

JAMES DION BARNES, JR.
_____________________________________________

                                            ORDER

       This cause comes before the Court upon Defendant’s construed Motion to Seal (Doc.

63) by which the Defendant requests “a copy of the Fed. R. Criminal Pro. Rule 41(g) motion,”

and that “for all . . . Pacer activity to be moved off record from the time of . . . indictment an

all.” Rule 41(g) provides a procedural mechanism for an aggrieved person to seek the return

of property seized by the government during an unlawful search. Id. A review of the docket in

this case demonstrates that at no point was a Rule 41(g) motion filed in the Defendant’s case.

Thus, the Defendant’s request for a copy of the Rule 41(g) motion is baseless.

       Further, Defendant provides no valid legal justification to seal the entire record in this

matter, and such a request is contrary to law and public policy. The public has a significant and

long-standing recognized right to monitor the judicial system as its operations are of great

public concern. Landmark Commc'ns, Inc. v. Virginia, 435 U.S. 829, 839 (1978); see also

Wilson v. Am. Motors Corp., 759 F.2d 1568, 1570 (11th Cir. 1985) (citation omitted) (“[I]t is

the rights of the public, an absent third party, which are preserved by prohibiting closure of

public records, unless unusual circumstances exist.”). As a result, there is a presumption of

openness regarding the public’s access to judicial proceedings that may only be overcome in

exceptional circumstances when the value to the public is outweighed. Press-Enterprise Co. v.

Superior Court of California, 464 U.S. 501, 509 (1984). Therefore, before a document or the

record in its entirety is sealed, “the district court must identify and articulate ‘an overriding
interest based on findings that [a seal] is essential to preserve higher values and is narrowly

tailored to serve that interest.’” Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1245 (M.D. Fla.

2010) (quoting Press-Enterprise Co. v. Superior Court of California, 464 U.S. 501, 510

(1984)). Here, the Defendant has only stated his request to seal the record and has not

articulated any reasoning or justification to warrant such action. Thus, the Defendant’s request

to seal the entire record is entirely without merit. Accordingly, the Defendant’s construed

Motion to Seal (Doc. 63) is DENIED.

       DONE AND ORDERED in Tampa, Florida, on this 8th day of March 2019.




                                               2
